F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            FEB 3 2005
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

    ELIZABETH STANDLEE,

                Plaintiff-Appellant,

    v.                                                   No. 04-2143
                                                  (D.C. No. CIV-03-190-DJS)
    JO ANNE B. BARNHART,                                  (D. N.M.)
    Commissioner of Social Security,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before EBEL , BALDOCK , and KELLY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

         Elizabeth Standlee appeals from an order affirming the Commissioner’s

decision that she is not entitled to Social Security disability insurance and


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
supplemental security income benefits. We have jurisdiction under 42 U.S.C.

§ 405(g) and 28 U.S.C. § 1291, and we affirm.

                                   Background

      Mrs. Standlee suffered injuries to her neck, left shoulder, and right wrist in

a fall at work on November 1, 1999. In succeeding months, she was treated for

various problems with both arms by multiple medical providers, including Dr.

Laurel McGinty for her right hand and arm and Dr. Ronald Takemoto for her left

arm. She continued working for the state of New Mexico as a Court Clerk II, on

light duty with restrictions, through March 14, 2001, when Dr. McGinty took her

off work to help her treatment.

       In June 2001, Mrs. Standlee underwent a residual functional capacity

(RFC) assessment by physical therapist Teresa Barton. Ms. Barton opined that

Mrs. Standlee would risk increasing her symptoms by performing Court Clerk II

duties, but that she could perform light work with restrictions on grasping,

pushing, pulling, reaching, and lifting. On July 10, Dr. McGinty agreed with Ms.

Barton’s assessment. On July 19, Mrs. Standlee filed her application for benefits,

alleging a disability onset date of March 14, 2001. The state terminated her

employment on August 21, 2001, because she was unable to perform her duties.

      An administrative law judge (ALJ) found that Mrs. Standlee had severe

impairments, but that her impairments were not severe enough to meet or


                                        -2-
medically equal a listed impairment. He further found that she retained the RFC

to do light work, with restrictions on her use of her upper extremities. The ALJ

determined that she did not have the capability to return to her previous relevant

work, but that her RFC allowed her to perform other jobs available in the regional

and national economy, and he denied her application. The Appeals Council and

the district court affirmed the ALJ’s decision. Mrs. Standlee appeals.

                                       Discussion

                                            I.

      “We review the Commissioner’s decision to determine whether it is

supported by substantial evidence and whether correct legal standards were

applied.” McNamar v. Apfel , 172 F.3d 764, 766 (10th Cir. 1999). “Substantial

evidence is such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.”   Dikeman v. Halter , 245 F.3d 1182, 1184 (10th Cir.

2001) (quotation omitted). “In evaluating the appeal, we neither reweigh the

evidence nor substitute our judgment for that of the agency.”   Casias v. Sec’y of

Health & Human Servs. , 933 F.2d 799, 800 (10th Cir. 1991). “We have

emphasized that credibility determinations are particularly the province of the

finder of fact, and should not be upset if supported by substantial evidence.”

White v. Barnhart , 287 F.3d 903, 909 (10th Cir. 2001) (quotation omitted).




                                           -3-
                                            II.

       Mrs. Standlee first argues that the ALJ erred in determining her RFC

because the ALJ did not consider Dr. McGinty’s opinion about restrictions on

Mrs. Standlee’s use of her right upper extremity.

       We disagree. The ALJ’s opinion explicitly discusses, in detail, Dr.

McGinty’s treatment of Mrs. Standlee. Aplt. App. Vol. I at 18-19, 20. In

addition, the ALJ recognized the restrictions advised by Dr. McGinty in his

hypothetical questions.      Id. at 62. The RFC established for Mrs. Standlee

encompasses restrictions on both upper extremities.      Id. at 20-21.

       Mrs. Standlee next argues that the hypothetical questions posed to the

Vocational Expert (VE) were flawed because they did not relate all of her

impairments with precision. She particularly contends that the questions (1) did

not relate with precision Dr. McGinty’s restrictions on her use of her right upper

extremity, and (2) did not include the impairments to her upper left extremity that

Dr. Takemoto identified.

       These contentions also are rejected. Dr. McGinty imposed restrictions of

“no repetitive grasping, lifting, reaching, or forceful pushing and pulling” with

the right upper extremity.     Id. at 160, 358. These limitations were related almost

verbatim in the ALJ’s hypothetical question.      Id. at 62. With regard to

Dr. Takemoto’s restrictions, the ALJ instructed the VE to consider each


                                            -4-
hypothetical question in conjunction with the restrictions set forth in the

preceding hypothetical questions. Thus, rather than repeating the same

restrictions over and over, he simply added additional restrictions in each

question. Id. at 61. In his first hypothetical question, he included restrictions on

the right upper extremity.    Id. at 62. In the second hypothetical question, he

included restrictions on the left upper extremity.   Id. at 64. Consequently, the

ALJ’s hypothetical questions did address restrictions applicable to

Mrs. Standlee’s left upper extremity, as well as to her right upper extremity.

       Finally, Mrs. Standlee argues that the ALJ erred in discounting her

credibility. She contends that the ALJ did not properly analyze her allegations of

pain under Luna v. Bowen , 834 F.2d 161, 163 (10th Cir. 1987), and that he

improperly failed to discuss her mother’s testimony and her husband’s statement

about her disabling pain. Under     Luna , once a claimant has shown a “loose nexus”

between her pain and a potentially pain-producing impairment, the ALJ must

consider all relevant evidence in evaluating claimant’s allegations of disabling

pain. Id. at 164-65; see also Soc. Sec. Rul. 96-7P, 1996 WL 374186, at *4

(“When evaluating the credibility of an individual’s statements, the adjudicator

must consider the entire case record and give specific reasons for the weight

given to the individual’s statements.”). “[F]indings as to credibility should be

closely and affirmatively linked to substantial evidence and not just a conclusion


                                             -5-
in the guise of findings.”     Kepler v. Chater , 68 F.3d 387, 391 (10th Cir. 1995)

(quotation omitted).

       The ALJ’s decision reflects adequate consideration of the evidence. The

ALJ stated that he considered all of the exhibits and all of the testimony at the

hearing. Aplt. App. Vol. I at 17. “[O]ur general practice . . . is to take a lower

tribunal at its word when it declares that it has considered a matter.”           Hackett v.

Barnhart , No. 04-1047, slip op. at 7-8 (10th Cir. Jan. 24, 2005). More

importantly, the ALJ thoroughly discussed the opinions of Mrs. Standlee’s

primary treating physicians and other aspects of the medical record, Aplt. App.

Vol. I at 18-20, and he made specific findings, supported by the record, regarding

Mrs. Standlee’s credibility and why he believed that her pain was not as severe as

alleged. Id. at 20-21.

       While the ALJ did not specifically discuss the testimony of Mrs. Standlee’s

mother, we do not believe this omission is grounds for remand given the nature of

her mother’s testimony, which appears largely cumulative of Mrs. Standlee’s own

testimony. See Adams v. Chater , 93 F.3d 712, 715 (10th Cir. 1996) (“We decline

claimant’s invitation to adopt a rule requiring an ALJ to make specific written

finding of each witness’s credibility . . . .”);         Clifton v. Chater , 79 F.3d 1007,

1009-10 (10th Cir. 1996) (“The record must demonstrate that the ALJ considered

all of the evidence, but an ALJ is not required to discuss every piece of


                                                   -6-
evidence.”). With regard to Mrs. Standlee’s complaints about the ALJ’s failure to

consider her husband’s statement, we note that Mr. Standlee’s statement was

made a part of the record by the Appeals Council on January 10, 2003, well after

the ALJ’s decision. Aplt. App. Vol. I at 8. The ALJ cannot be faulted for not

discussing evidence that was not before him when he issued his decision. The

Appeals Council explicitly mentioned Mr. Standlee’s statement in its decision, but

found it unpersuasive.   Id. at 6. We shall not reweigh the evidence or substitute

our judgment for that of the Commissioner.         Hackett , slip op. at 9; Casias ,

933 F.2d at 800.

      We conclude the Commissioner's decision is adequately supported by

substantial evidence in light of the entire record. The judgment of the district

court is AFFIRMED.

                                                          Entered for the Court



                                                          Paul J. Kelly, Jr.
                                                          Circuit Judge




                                             -7-